                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00208-RJC-DSC

HAEHUN RYU,                             )
                                        )
            Plaintiff,                  )
                                        )
              v.                        )
                                        )                   ORDER
WILLIAM BARR, Attorney General of )
the United States, US CITIZENSHIP & )
IMMIGRATION SERVICES, and R.            )
ANDREW MURRAY, U.S. Attorney for )
the Western District of North Carolina, )
                                        )
            Defendants.                 )

      THIS MATTER comes before the Court on Defendants’ motion to dismiss,

(Doc. No. 7), and the Magistrate Judge’s Memorandum and Recommendation

(“M&R”), (Doc. No. 9).

I.    BACKGROUND

      On May 1, 2019, Plaintiff filed his pro se complaint.       (Doc. No. 1.)   On

September 16, 2019, Defendants filed their motion to dismiss pursuant to Rules

12(b)(1) and (6).   (Doc. No. 7.)   Plaintiff’s response to Defendants’ motion was

initially due on September 30, 2019, but Plaintiff failed to respond. On October 4,

2019, the Magistrate Judge entered an order directing Plaintiff to file a response to

Defendants’ motion to dismiss and to show cause why the complaint should not be

dismissed for failure to prosecute on or before November 7, 2019. (Doc. No. 8.)

Plaintiff did not file a response to Defendants’ motion or show cause why the

complaint should not be dismissed for failure to prosecute.         Thereafter, the



     Case 3:19-cv-00208-RJC-DSC Document 10 Filed 05/18/20 Page 1 of 3
Magistrate Judge issued the M&R and recommended that this Court grant

Defendants’ motion. (Doc. No. 9, at 2.) The Magistrate Judge advised the parties of

their right to file objections within fourteen days, (Doc. No. 9, at 2–3); however, no

objections were filed, and the time for doing so has expired.

II.     STANDARD OF REVIEW

       The district court may assign dispositive pretrial matters pending before the

court to a magistrate judge for “proposed findings of fact and recommendations.” 28

U.S.C. § 636(b)(1)(B). The Federal Magistrate Act provides that a district court

“shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1);

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

III.   DISCUSSION

       As no objection to the M&R has been made, the parties have waived their

right to de novo review of any issues covered in the M&R. After review of the M&R

and the entire record, the Court determines that the recommendation of the

Magistrate Judge to grant Defendants’ motion to dismiss is fully consistent with

and supported by current law. Therefore, the Court adopts the M&R.




                                          2

       Case 3:19-cv-00208-RJC-DSC Document 10 Filed 05/18/20 Page 2 of 3
IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.    The Magistrate Judge’s M&R, (Doc. No. 9), is ADOPTED;

      2.    Defendants’ motion to dismiss, (Doc. No. 7), is GRANTED; and

      3.    The Clerk of Court is directed to close this case.




                                    Signed: May 18, 2020




                                          3

      Case 3:19-cv-00208-RJC-DSC Document 10 Filed 05/18/20 Page 3 of 3
